DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9, 11, 13-20, 22-24 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11, and 20 all of the prior art of record fails to teach or suggest the limitation of claim 1, a method of controlling an unmanned aerial vehicle (UAV), comprising: drawing a drawn path on a map; obtaining, by an electronic device, the drawn path on the map; sampling and smoothing the drawn path to generate a first path; determining a candidate region of interest and sample viewpoints in a three-dimensional (3D) space according to sample points of the first path; determining a local candidate according to the candidate region of interest and the sample viewpoints, and obtaining a local candidate cost function; generating a local migration trajectory according to a path between different local candidates, and obtaining a local migration trajectory cost function of the local migration trajectory; constructing a set travelling salesman problem according to the local candidate cost function and the local migration trajectory cost function, and solving the set travelling salesman problem to obtain a global migration trajectory; controlling flying of the UAV based on the global migration trajectory; and controlling a camera of the UAV to capture images or videos along the global migration trajectory, wherein the sample points of the first path refer to feature points constituting the first path; and the sample viewpoints refer to points selected in a vertical line perpendicular to a surface where the sample points of the first path are located, wherein the obtaining the drawn path on the map and sampling and smoothing the drawn path to generate the first path comprises: calculating a curvature of each point on the drawn path, and extracting a point whose curvature is greater than a threshold as a feature point; performing sampling processing on the feature points; and 2Application No. 16/477,144In response to the final Office Action dated February 22, 2022generating the first path according to the sampled feature points. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Daniel (US20210034075A1), discloses a computerized system and method for managing a fleet of Unmanned Aerial Systems (UAS) collaboratively performing a mission. The system receives mission requirements comprising mission goals, area of operation, characteristics of each UAS and calculates data acquisition points in the area of operation according to mission goals, sensor types and constraints. It then calculates a flight plan for each UAS. Once flying in the field, the system verifies for each UAS at predetermined intervals during flight the UAS' aerial location at that time and compares the UAS aerial location to the expected aerial location according to flight plan in that time. If necessary, adjustments are made to the flight plan of one or more UAS. Other considerations for flight adjustments are battery power level, mission goal accomplishments, signal quality and more.
Another close prior art, Wang (US20190011921A1), teaches a method for controlling a movable object comprise receiving an input indicative of a selected mode, wherein the selected mode is selected from a plurality of modes, and effecting movement of the movable object based on the selected mode. The plurality of modes may comprise at least a target mode and a directional mode. The movable object may be configured to move towards or follow a selected target when the selected mode is the target mode. The movable object may be configured to move in a selected direction when the selected mode is the directional mode. An apparatus, a medium and an UAV system are also provided.
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Daniel and Wang with the elements of applicant’s invention, as claimed. Thus, claims 1, 3-9, 11, 13-20, 22-24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665